UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 4, 2014 Date of Report (Date of earliest event reported) CROSSBOX, INC. (Exact name of registrant as specified in its charter) Nevada 000-53337 27-1139744 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5000 Birch Street, Suite 4800 Newport Beach, California (Address of Principal Executive Offices) (Zip Code) (949) 276-5428 Registrant’s telephone number, including area code Copies of Communications to: Wilson & Oskam, LLP 9110 Irvine Center Drive Irvine, CA 92618 (949) 752-1100 Fax (949) 752-1144 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management. Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) Resignation of Chief Executive Officer On April 4, 2014, J.C. (“Joe”) Lopez resigned as the Chief Executive Officer and as a member of the Board of Directors of the Company. The Board of Directors has appointed David Walters as interim CEO pending identification and hiring of a qualified full time replacement CEO. Mr. Lopez expressed several reasons for his resignation, among them that he had not received a written employment agreement and that there were disputes among management, then nature of which he did not disclose. The Company had not yet determined whether Mr. Lopez was a suitable long term CEO and had not yet offered Mr. Lopez a written employment agreement. Mr. Lopez also expressed concern about the accuracy of an announced deal between Crossbox and Freddy Roach. The Company does not believe that there are any disputes among the existing management team and believes that its prior disclosure regarding the arrangements with Freddy Roach are accurate. A copy of Mr. Lopez’ resignation is attached as Exhibit A. Item 9.01 – Financial Statements and Exhibits Exhibit Number Description 99.1Resignation of J.C. Lopez SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CROSSBOX, INC. By: /s/ DAVID WALTERS DAVID WALTERS, Chief Executive Officer and Chief Financial Officer Date:April 10, 2014
